CHIEF JUSTICE MILLER, dissenting: I do not agree with the court’s conclusion that the police officer in the present case lacked probable cause to arrest the respondent minor. Accordingly, I dissent. The respondent minor, accompanied only by his younger brother, exchanged more than $1,000 in small bills for larger denominations at a savings and loan office in a Peoria shopping mall. Afterwards, the two youths went to a nearby toy store and succeeded in spending more than half that sum. In the meantime, a police officer was called to the savings and loan facility, where he spoke with the branch manager and viewed a videotape of the respondent’s transaction. The officer was able to determine from the videotape that the respondent was only 12 or 13 years old. The officer spotted the two youngsters a short time later in the vicinity of the mall and, acting without an arrest warrant, took them into custody. The respondent was then carrying four “Toys R Us” shopping bags filled with merchandise; his younger brother was carrying one similar bag. Investigating officers learned after the arrest that the respondent had stolen perhaps as much as $1,157 in currency from a video arcade earlier that day. At the time of his arrest, the respondent had $410 in cash in his wallet. The toys in his possession were worth $645. A warrantless arrest is valid only if it is supported by probable cause. (Beck v. Ohio (1964), 379 U.S. 89, 91, 13 L. Ed. 2d 142, 145, 85 S. Ct. 223, 225; People v. Montgomery (1986), 112 Ill. 2d 517, 525.) Probable cause exists when the facts and circumstances known to the arresting officer are such that a reasonably prudent person would believe that the person arrested has committed or is committing an offense. (Beck, 379 U.S. at 91, 13 L. Ed. 2d at 145, 85 S. Ct. at 225; Montgomery, 112 Ill. 2d at 525; see also Ill. Rev. Stat. 1989, ch. 38, par. 107 — 2(l)(c) (police officer may make warrant-less arrest when officer “has reasonable grounds to believe that the [arrestee] is committing or has committed an offense”).) The probable cause standard is intended to provide a “ ‘practical, nontechnical conception.’ ” (People v. Wright (1985), 111 Ill. 2d 128, 146, quoting Illinois v. Gates (1983), 462 U.S. 213, 231, 76 L. Ed. 2d 527, 544, 103 S. Ct. 2317, 2328.) Evidence that will sustain a conviction is not required, but more than mere suspicion is necessary. Brinegar v. United States (1949), 338 U.S. 160, 174-76, 93 L. Ed. 1879, 1889-90, 69 S. Ct. 1302, 1310-11. The majority opinion reverses the judgments of the courts below and holds that the police officer did not have probable cause to place the respondent minor under arrest. In reaching that conclusion, however, the majority examines only the amount of money involved in the present case (see 144 Ill. 2d at 410-11), ignoring a number of additional facts that provided crucial support for the officer’s action. In my view, the circumstances in the present case were sufficient to supply the arresting officer with probable cause to arrest the respondent. As the record reveals, the respondent, accompanied only by a younger brother, took more than $1,000 in small bills to a savings and loan office. There, the respondent converted the money into larger denominations. The respondent then left the office. A short time later, he had in his possession four large “Toys R Us” bags filled with merchandise; his companion possessed one similar but smaller bag. Throughout this period, the respondent was without adult supervision. Aware of all these circumstances, the arresting officer, with 15 years’ experience on the Peoria police department, had reasonable grounds to believe that an offense had been committed and that the respondent had committed it. The youthfulness of the respondent, the large amount of cash in his possession, his exchange of the money, his rapid purchases, the young age of his companion, and the absence of any adult escort: these circumstances in concert are sufficient to sustain the officer’s action, and I would uphold the judgments of the courts below. JUSTICE CUNNINGHAM joins in this dissent.